of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date uil number info release date conex-153570-09 the honorable blanche lincoln west fourth street little rock ar attention -------------------- dear senator lincoln this letter is in response to your inquiry dated date on the taxation of county vehicles and cell phones that county judges use i hope the following information is helpful employer-provided cell phones many employers including governmental employers provide their employees with cellular telephones for business purposes cellular telephones are listed_property under sec_280f of the internal_revenue_code the code the term listed_property includes items obtained for use in a business but the code designates as lending themselves easily to personal_use in the congress expanded the definition of listed_property to include cellular telephones based on the belief that they and other similar telecommunications equipment are often used primarily for personal or investment use rather than in the conduct_of_a_trade_or_business house report pincite date an employer can exclude the value of an employee’s business use of an employer- provided cell phone from the employee’s gross_income the employer however must have some method of requiring the employee to keep records that distinguish business use from personal cell phone use if the employee uses the telephone exclusively for business an employee can exclude the value of all use from the employee’s income as a working_condition_fringe benefit under sec_132 of the code the employer must include the value of any personal_use of the cell phone in the employee’s wages personal_use includes individual personal calls as well as a pro_rata share of monthly service charges conex-153570-09 employees must keep a record of each call and its business_purpose sec_274 of the code if the employee receives a monthly itemized statement the employee should identify each call as personal or business if the employee does not use the cell phone to make personal calls the business use of the phone is not taxable to the employee employers and employees can find guidance on the recordkeeping necessary to adequately substantiate the business use of listed_property in sec_274 of the code and sec_1_274-5 of the treasury regulations we recognize the difficulties employers encounter complying with the recordkeeping requirements for cell phone use so on date we issued notice_2009_46 internal_revenue_bulletin requesting comments from the public on several proposals to simplify the procedures under which employers substantiate an employee’s business use of employer-provided cell phones additionally on date legislation h_r was introduced in the house of representatives that would remove cell phones from the definition of listed_property and treat the use of employer- provided cell phones as a de_minimis_fringe benefit excludable from income the congress has not enacted this legislation and it remains in the first step of the legislative process employer-provided vehicles generally employees must include the value of the personal_use of an employer- provided vehicle in income commuting to and from work in a vehicle an employer provides is a personal_use of the vehicle however the code and treasury regulations provide certain exclusions from income for qualified nonpersonal use vehicles employees can exclude percent of the value of the use of a qualified_nonpersonal_use_vehicle from income as a working_condition_fringe sec_1_132-5 of the treasury regulations a qualified_nonpersonal_use_vehicle is any vehicle which an employee is not likely to use more than a minimal amount for personal purposes sec_274 of the code cement mixers moving vans and forklifts are examples of the types of vehicles exempt from taxation as qualified nonpersonal use vehicles passenger automobiles such as sedans are generally not exempt from taxation because an individual can easily use them for personal purposes the regulations also provide that qualified nonpersonal use vehicles include clearly marked police and fire vehicles and unmarked law enforcement vehicles that law enforcement officers use presently the regulations do not include county-owned automobiles that county judges drive as qualified nonpersonal use vehicles conex-153570-09 i hope this information is helpful if we can assist you further please contact me or ------ --------------------at --------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt and government entities
